DETAILED ACTION
Examiner acknowledges receipt of Applicant’s response to the previous Office action, received 17 November 2021; which amends claims 1, 7, 8, 14 and 15.  Claims 1-15 remain pending in this application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In response to Applicant’s remarks, concerning the 35 U.S.C. §101 rejection of the claims, as being directed to an abstract idea without significantly more, Examiner notes the following:
Applicant argues that “the claim is not simply an attempt to claim the judicial exception. The Examiner separated the claimed elements and evaluated them individually; thereby, ignoring the interaction and impact between all the recited limitations. The interactions, between the preamble’s "linking" to a particular field, the additional "computer elements," and the further steps, together meaningfully limit the judicial exception to the practical application of estimating a grid state, in a particular manner and on a particular configuration of power distribution grid” (page 8 of the instant response).  This argument is not persuasive.  Applicant has not presented how the mere estimation of a grid state, as per the instant claim language, integrates into the power distribution grid of the preamble, because the estimation is not utilized in any way to accomplish anything associated with the power distribution grid.  Estimating a number (state) is a mathematical operation.  The result of the estimated state (number) provided by the instant claim language is not claimed as being utilized in any way.  Therefore, contrary to Applicant’s assertion, the estimated state (number) is not integrated into the power distribution grid field provided for in the preamble nor is it integrated into the computer elements used to generate the estimation.
Applicant further argues that “the MPEP explains that one way to demonstrate such a practical application is when the claimed invention improves the technology or technical field. (see MPEP 2106.04(d)(1)). The specification of the present application, particularly paragraphs [0003]-[0031], explains in detail the state of the art and how the claimed invention improves on it. (see MPEP 2106.05(a))” (page 8 of the instant response).  This argument is not persuasive.  First, in no way is the claimed power distribution grid (technical field) improved by the mere estimation of a grid state, when that estimation of a grid state is not claimed as being utilized in any way to control/manage/operate the grid.  Second, in no way is the claimed calculation of the claimed estimation/prediction by generic computer elements an improvement upon the generic computer elements (technical field).  Third, the paragraphs of the instant specification which Applicant refers to clearly assert that grid management is improved by taking countermeasures for correcting operation 
Accordingly, claims 1-15 stand rejected under 35 U.S.C. §101, because the claimed invention is directed to an abstract idea without significantly more.
 In response to Applicant’s amendment and remarks, the 35 U.S.C. §112(b) rejection of the claims is deemed to have been overcome and is, therefore, withdrawn.
In response to Applicant’s amendment and remarks, concerning the 35 U.S.C. §103 rejection of the claims, as being unpatentable over Wen et al., Examiner notes the following:
 As per the independent claims, Applicant argues that “Wen basically describes an asset monitoring method directed to estimating a future number of faults in the installed equipment based on field data … In contrast, the present application is directed towards a control method for an energy grid, especially towards an improved state estimation for the grid. Applicants respectfully assert that, in the technical sense and terminology, "predict the occurrence of faults of power grid equipment" is not understood by a person of ordinary skill in the relevant art to be the same as "estimating a grid state of an electrical power distribution grid". A grid state within the context of the invention contains for example a statement about the voltage magnitude or a voltage and the voltage angle or phase angle on each network section. Specification, para. [0010]” (spanning pages 10-11 of the instant response).  This argument is not persuasive.  First, Applicant’s argument is not supported by the instant claim language, since the instantly claimed grid state has not been defined within the claim language, and although claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further in this regard, Applicant’s reference to para[0010] of the specification does not provide clear metes and bounds for the claimed phrase grid state, since the description presented in the specification is not a definition for the phrase, but merely provides examples of what could be encompassed by the phrase.  Second, Applicant’s remark has been presented without any support for the assertion that predicting faults on a power grid would not be understood by one having ordinary skill in the art to be a prediction of a grid state.  In this regard, the plain meaning of the phrases “grid faults” and “grid state” contradict such an assertion (faults on a grid necessarily being reflective of the state of grid operation).  Furthermore, Applicant’s attention is directed at least to Taft et al. (“Fault Intelligence: Distribution Grid Fault Detection and Classification”) which clearly shows the well-known relationships between grid fault types and grid state behavior (see, at least Table 2.1).
Applicant further argues that “Wen does not suggest anywhere on how to expand his method towards grid control and state estimation, nor would it have been obvious at the time of filing the present 
Examiner notes that Applicant has not traversed any of Examiner’s assertions of Official Notice, as presented in the previous Office action and repeated below.  Hence, the common knowledge or well-known in the art statements are taken to be admitted prior art.  See MPEP §2144.03(C).
As per the dependent claims, Applicant provides no additional arguments concerning this rejection, relying instead upon the arguments already addressed above.
Accordingly, claims 1-15 stand rejected under 35 U.S.C. §103, as being unpatentable over Wen et al. (CN 109800995; with reference to the previously provided machine language translation).
As per claim 1, Wen et al. teaches the instantly claimed method for estimating a grid state of an electrical power distribution grid having a plurality of network sections (para[0002, 0006], predict the occurrence of faults of power grid equipment), which comprises the steps of: measuring, with measuring devices … for each of the plurality of network sections of the electrical power distribution grid and generating corresponding measured values (para[0009, 0014, 0027, 0054], collect equipment data); receiving, via a central computer configuration, the measured values from measuring devices (para[0090], data collection module); using a state estimation device to make a prediction of a future grid state based on the measured values (para[0012, 0022, 0029-0030, 0056-0060], time series prediction model is used to predict the number of failures), … ; and using a naive Bayes method for formulating the prediction (para[0010, 0013-0015, 0028, 0055-0057]).
However, Wen et al. does not provide for the instantly claimed measuring of a voltage and a phase angle nor wherein a voltage and a phase angle are respectively ascertained for each of the network sections.  Examiner takes Official Notice that voltage and phase angle characteristics of power grids are ubiquitous types of monitored power grid operating conditions, falling within the scope of the monitored “equipment data” of Wen et al., which includes operating status, equipment environment and equipment safety information (para[0009, 0014, 0027, 0054]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to monitor any desired conditions of the power grid, as a routine matter of design specific application of the system, particularly when such data is well-known to be monitored and is not specifically claimed as being utilized.  Similarly applies to claims 8 and 15.
As per claim 2, although Wen et al. teaches Applicant’s invention substantially as instantly claimed, Wen et al. does not teach the instantly claimed wherein a low-voltage grid is used for at least part of the electrical power distribution grid.  However, Examiner takes Official Notice that it was well-known in the Wen et al., since they are well-known to increase energy efficiency of the grid and to decrease climate impacts of power generation.  Similarly applies to claim 9.
As per claim 3, Wen et al. teaches the instantly claimed wherein; specific predictions for individual ones of the measuring devices that each have a measurement-location-specific degree of error are taken into consideration for the prediction; and a respective degree of error is used to determine a measurement- location-specific weighting factor such that the specific predictions are weighted all more highly a lower their degree of error (para[0044, 0088], locating the cause of the fault by reverse query method of fault classification with a higher proportion of system fault warnings).  Similarly applies to claim 10.
As per claims 4-5, Wen et al. does not specify the instantly claimed disposing at least some of the measuring devices in substations/at feed points of the network sections.  However, in this regard, Examiner notes that it has been well established in the art that constructing a formerly integral structure in various elements involves only routine skill in the art (Nerwin v. Erlichman, 168 USPQ 177, 179), that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art (Howard v. Detroit Stove Works, 150 U.S. 164 (1893), and that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).  Hence, any limitations concerning the location of a measuring device within the monitored power grid of Wen et al. cannot be determined to be patentably distinguishing.  Similarly applies to claims 11-12.
As per claim 6, Wen et al. does not specify that the instantly claimed prediction estimates a grid state at least 5 hours in advance.  However, such a condition is deemed to be a mere designation of an optimum value/range.  It would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to select any desired thresholds/constraints for the analyzed data, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art  (In re Aller, 105 USPQ 233), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).    Similarly applies to claim 13.
As per claim 7, Wen et al. does not specify that the instantly claimed prediction has a mean average percentage error of no more than 10%.  However, such a condition is deemed to be a mere designation of an optimum value/range as a desired result, without more.  It would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to select any desired thresholds/constraints for the analyzed data, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art  (In re Aller, 105 USPQ 233), and since In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  Similarly applies to claim 14.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
Tsujii et al. (U.S. Patent Application Publication No. 2020/0251902; para[0062]), Gu et al. (U.S. Patent Application Publication No. 2020/0212710; para[0050]), Zhang et al. (U.S. Patent Application Publication No. 2019/0293699; claim 4), Shukla et al. (U.S. Patent Application Publication No. 2019/0288514; para[0091]), Kato et al. (U.S. Patent Application Publication No. 2019/0260205; para[0071]), Sun et al. (U.S. Patent Application Publication No. 2017/0244250; abstract) and the other citations are cited for their teaching in support of the Official Notice taken above, regarding measuring voltage/phase angle for grid state estimation.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
2/23/22